Citation Nr: 9900746	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a bilateral elbow 
disorder.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for deviated nasal 
septum.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1996.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that injuries during service led to 
current knee, back and elbow disorders, as well as a deviated 
nasal septum.  He asserts that he has headaches and 
hypertension, which began in service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports service 
connection for: residuals of a left knee injury manifested by 
crepitance and pain; residuals of a right knee injury, 
manifested by crepitance and pain; residuals of lumbar spine 
injury, chronic lumbosacral strain, with paraspinous muscle 
spasm and disc space narrowing at L4-S1; epicondylitis of the 
left elbow and epicondylitis of the right elbow with 
olecranon spurring; and deviated nasal septum; however, the 
veteran has not submitted evidence of well grounded claims 
for service connection for headaches or hypertension.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veteran has residuals of a left knee injury during 
peacetime service, manifested by crepitance and pain.  

3.  The veteran has residuals of a right knee injury during 
peacetime service, manifested by crepitance and pain.  

4.  The veteran has residuals of lumbar spine injury during 
his peacetime service: chronic lumbosacral strain, with 
paraspinous muscle spasm and disc space narrowing at L4-S1.  

5.  Epicondylitis of the left elbow had its onset during the 
veterans wartime service.  

6.  Epicondylitis of the of the right elbow with olecranon 
spurring had its onset during the veterans wartime service.  

7.  There is no evidence that the veterans deviated nasal 
septum is congenital or developmental in nature.  

8.  The veterans deviated nasal septum was not noted when he 
was examined and accepted for service.  After many years of 
service, the deviated nasal septum was first manifested while 
the veteran was still on active service.  

9.  There is no evidence connecting tension headaches or 
migraine to disease or injury during service.  

10.  There is no competent evidence that the veteran has 
hypertension.  


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury, manifested by crepitance 
and pain, were incurred during the veterans peacetime 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  Residuals of a right knee injury, manifested by 
crepitance and pain, were incurred during the veterans 
peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

3.  Residuals of lumbar spine injury: chronic lumbosacral 
strain, with paraspinous muscle spasm and disc space 
narrowing at L4-S1, were incurred during the veterans 
peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

4.  Epicondylitis of the left elbow was incurred during the 
veterans wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

5.  Epicondylitis of the right elbow with olecranon spurring 
was incurred during the veterans wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  

6.  A deviated nasal septum was incurred during the veterans 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

7.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

8.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  This means there are three critical elements of 
evidence to be considered: whether there is a current 
disability; whether there was disease or injury incurred or 
aggravated during service; and whether the evidence relates 
the current disability to the disease or injury during 
service.  For a claim to be well grounded, there need only be 
some evidence on each of these points.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Whether a claim is well grounded is 
merely an initial, threshold determination that there is some 
evidence on each point.  For the claimant to ultimately 
prevail, the positive and negative evidence must at least be 
in approximate balance, so that the veteran may be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  If 
the negative evidence outweighs the positive evidence the 
claim must be denied.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  For 
those claims which are not well grounded, the veteran has 
been informed of the evidence needed in accordance with 
38 U.S.C.A. § 5103 (West 1991).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Residuals of Bilateral Knee Injuries

This claim is well grounded as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  VA examination of the knees in March 
1998 revealed minimal crepitance.  Crepitance is evidence of 
disease.  See 38 C.F.R. § 4.59 (1998).  The doctor diagnosed 
residuals of bilateral knee injuries.  Based on the objective 
findings and medical diagnosis, the Board finds the veteran 
has current knee disabilities.  

The veteran is competent to report injury during service.  In 
his claim, he certified as true and complete to the best of 
his knowledge and belief that, during service, he twisted his 
right knee, in October 1981; and that he twisted his left 
knee in October 1986.  An October 1981 service medical record 
shows that he twisted his right knee and had mild edema 
medial to the patella, as well a mild tenderness on the 
lateral aspect over the joint line.  A sprain was diagnosed.  
The October 1986 service medical records confirm the left 
knee injury with extensive ecchymosis.  The Board finds that 
the veterans knees were injured in service.  

The veteran complained of knee injury residuals on his claim.  
This was dated while he was still on active service and 
received by VA within the month after he left active service.  
When he was examined by VA, in March 1998, the veteran 
complained of constant pain worsened by activities.  This 
evidence presents continuity of symptoms which links the 
current disability to the injury in service.  38 C.F.R. 
§ 3.303(b) (1998).  Further, the doctor expressed the 
diagnostic opinion that the veteran had injury residuals, 
providing medical opinion evidence linking the current 
residuals to the injury in service.  

The veteran currently has residuals of bilateral knee 
injuries during his peacetime service, manifested by 
crepitance and pain.  38 U.S.C.A. § 5107(b) (West 1991).  

Back Disorder

This claim is well grounded as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  On the VA general medical examination 
of March 1998, the lumbar spine had tenderness to palpation 
at the L3-L5 level in the midline.  The diagnosis was 
residuals of lumbar spine injury.  The doctor diagnosed 
injury residuals and did report symptoms, so this report must 
be considered evidence of disability.  

On the VA neurologic evaluation, the physician found the 
lumbosacral spine had mild paraspinous muscle spasm.  Muscle 
spasm is objective evidence of disability.  See 38 C.F.R. 
Part 4, Codes 5285, 5293, 5295 (1998).  The doctor diagnosed 
chronic lumbosacral strain.  The diagnosis and the objective 
finding of spasms provide further evidence of current 
disability.  

The March 1998 VA X-rays disclosed slight disc space 
narrowing at L4-S1.  

Review of the March 1998 medical reports leads the Board to 
conclude that the veteran has residuals of lumbar spine 
injury, chronic lumbosacral strain, with paraspinous muscle 
spasm and disc space narrowing at L4-S1.  

The veteran is competent to report injury during service.  In 
his claim, he certified as true and complete to the best of 
his knowledge and belief that, during service, he twisted his 
back in April 1984 and experienced low back pain in August 
1986 and February 1988.  A service medical record discloses 
that the veteran twisted his back and had limited flexion and 
extension, as well as tenderness over the S1 area.  A strain 
was diagnosed.  The August 1986 service medical records 
confirm that a lifting injury was followed by low back pain, 
tenderness, and spasm of the lumbar paravertebral muscles.  
The diagnosis was low back strain.  The Board finds that the 
veterans back was injured in service.  

The veteran complained of back injury residuals on his claim.  
This was dated while he was on active service and received by 
VA within the month after he left active service.  When he 
was examined by VA, in March 1998, the veteran complained of 
constant low back pain since the injury in service.  This 
evidence presents continuity of symptoms which links the 
current disability to the injury in service.  38 C.F.R. 
§ 3.303(b) (1998).  Also, the doctor expressed the diagnostic 
opinion that the veteran had back injury residuals, providing 
medical opinion evidence of a connection.  

The veteran currently has residuals of lumbar spine injury 
during his peacetime service: chronic lumbosacral strain, 
with paraspinous muscle spasm and disc space narrowing at L4-
S1.  38 U.S.C.A. § 5107(b) (West 1991).  


Bilateral Elbow Disorder

This claim is well grounded as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  VA examination of the elbows in March 
1998 revealed slight tenderness over the lateral epicondylar 
regions, more pronounced on the right.  The doctor diagnosed 
epicondylitis of the elbows, bilaterally.  The March 1998 
X-rays disclosed spurring of the right olecranon.  With 
consideration of the doctors findings and diagnosis, as well 
as the X-ray studies, the Board finds the veteran has current 
elbow disabilities: epicondylitis of the left elbow and 
epicondylitis of the right elbow with olecranon spurring.  

The veteran is competent to report injury during service.  In 
his claim, signed shortly before he left service and received 
by VA shortly after service, the veteran certified as true 
and complete to the best of his knowledge and belief that, 
during service, he experienced symptoms in his elbows in 
April 1993.  The service medical records confirm that the 
veteran sought treatment in April 1993 for recurrent pain in 
the elbows.  There were symptoms similar to those on the 
recent VA examination, with tenderness over both lateral 
epicondylar bursae.  The diagnosis was tennis elbow.  The 
Board finds this to be credible evidence of disease or injury 
of the elbows during service.  

The veteran complained of tennis elbows on his claim.  This 
was dated while he was on active service and received by VA 
within the month after he left active service.  When he was 
examined by VA, in March 1998, the veteran complained of 
constant bilateral pain, worse with lifting or rotation.  The 
doctor found tenderness over the lateral epicondylar regions, 
which was essentially the same symptomatology documented in 
service.  This evidence presents continuity of symptoms which 
links the current disability to the injury in service.  
38 C.F.R. § 3.303(b) (1998).  

The Board finds that the veteran currently has epicondylitis 
of the left elbow and epicondylitis of the right elbow with 
olecranon spurring and that it was incurred during his 1993 
wartime service.  38 U.S.C.A. § 5107(b) (West 1991).  

Deviated Nasal Septum

This claim is well grounded as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  VA examination of the nose in March 
1998 revealed a deviated nasal septum with no air passage 
through the left nostril.  The doctor diagnosed a deviated 
nasal septum.  The Board finds the veteran has a current nose 
disability, the deviated nasal septum.  

The veteran is competent to report symptoms which he 
experienced in service.  In his claim, he certified as true 
and complete to the best of his knowledge and belief that, 
during service, he had a deviated nasal septum in October 
1996.  The service medical records contain nose and sinus 
complaints during the 1990s.  A referral for civilian 
medical care shows that the veteran was sent to the Arkansas 
Otolaryngology Center in October 1996.  Findings included a 
nose septum deviation to the left of 95%.  The diagnosis was 
D[eviated] N[asal] S[eptum].  The Board finds that the 
veterans deviated nasal septum was present in service.  The 
RO, in its January 1997 rating decision held that the 
deviated nasal septum was a congenital or developmental 
defect.  However, decisions must be based on evidence from 
competent medical sources.  In this case, there is no medical 
opinion or other evidence from a competent source that the 
deviated nasal septum is a congenital or developmental 
defect.  The veterans nose was reported by a physician to be 
normal when he was examined for service in September 1975.  

A deviated nasal septum is a structural change which would be 
chronic in nature such that subsequent manifestations of the 
deviation must be related to that noted in service.  
38 C.F.R. § 3.303(b) (1998).  Additionally, the veteran 
complained of a deviated nasal septum in his claim.  This was 
dated while he was on active service and received by VA 
within the month after he left active service.  When he was 
examined by VA, in March 1998, the veteran reported that he 
had had the septal deviation for many years, but it was only 
recently diagnosed.  He complained of difficulty breathing 
through the left nostril.  The Board finds continuity of 
symptoms which links the current deviated nasal septum to the 
disease or injury in service.  38 C.F.R. § 3.303(b) (1998).  

The Board finds that the veteran currently has a deviated 
nasal septum and that it was incurred during his wartime 
service.  38 U.S.C.A. § 5107(b) (West 1991).  

Headaches

As noted above, a well grounded claim for service connection 
requires evidence of a current disability.  This evidence 
must be from a competent medical source.  The assertion of a 
lay witness, such as the veteran, that he has a disability, 
is not competent evidence that the disability is actually 
present.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The report of the March 1998 VA neurologic examination shows 
the veteran described headaches.  The doctor interpreted the 
information provided by the veteran and it was his impression 
that the veteran had episodic muscle tension type headaches 
occurring 3 to 4 days per week, which were not 
incapacitating, and migraine with aura occurring once every 3 
to 4 months.  These diagnoses provide evidence of current 
head pain but not of disease or injury.  

A well grounded claim also requires evidence of disease or 
injury in service.  The veteran is competent to report 
symptoms experienced during service.  In his claim, he 
certified as true and complete to the best of his knowledge 
and belief that, during service, he had headaches in June 
1981 and December 1983.  

The service medical records document a complaint of constant 
frontal headaches for several days in June 1981.  There was 
no nausea or photophobia.  Blood pressures were 140/90 and 
148/90.  The assessment was questionable mild increased blood 
pressure headaches.  In December 1983, the veteran was 
reported to have a mild headache and be at the clinic so he 
could get out of exam.  The headaches were described as 
frontal and decreased by medication.  The assessment was 
headache.  The February 1992 service medical record shows the 
veteran had sinusitis with a sinus headache.  [Service 
connection has been established for sinusitis and the related 
headaches are rated as part of the disability.  38 C.F.R. 
§ 4.97 (1998).]  

The Board finds that headaches during service meet the 
threshold criteria for some evidence of disease or injury 
(since there was at least a suggestion of headache due to 
blood pressure).  

The third requirement of a well grounded claim is for 
evidence which connects those headaches during service to the 
post service diagnoses.  The sinus headaches are related to 
the service-connected sinusitis.  The claim now requires 
evidence which links the veterans migraine and tension 
headaches to those other headaches in service.  The veterans 
assertion that there is a connection is not sufficient 
because he does not have the necessary medical experience and 
training to competently provide such an opinion.  The opinion 
of a physician or other trained medical person is required.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is no 
such evidence here.  No doctor has expressed the opinion that 
a migraine or tension headache disability began in service or 
that non-sinus headaches are related to any disease or injury 
during service.  

Except for the sinus headaches, there is no competent 
evidence of a chronic headache disorder in service.  
38 C.F.R. § 3.303(b) (1998).  On the March 1998 VA 
examination, the veteran reported the onset of headaches when 
he was young.  This does not establish continuity of symptoms 
of headache due to disease or injury.  38 C.F.R. § 3.303(b) 
(1998).  The veteran does not have the expertise to link his 
various headaches over the years into one continuous disorder 
and no doctor or other competent witness has done so.  
Because there is no competent evidence connecting current 
headache disorders (other that the sinus headaches) to 
disease or injury in service, the claim is not well grounded 
and must be denied.  38 U.S.C.A. § 5107 (West 1991).  

7.  Hypertension

As discussed above, the first requirement for a well grounded 
claim is evidence of a current disability.  This evidence 
must come from a competent source such as a physician.  The 
veteran tells of measuring his own blood pressure; however, 
he does not have the medical training or experience to 
diagnose himself as having hypertension.  See Rabideau; 
Brammer.  

In this case, there is no diagnosis of hypertension.  To 
complete the record, the RO had the veteran examined in March 
1998.  The physician concluded that the alleged hypertension 
was not found.  

The service medical records do contain elevated blood 
pressure readings but the most recent readings were not 
interpreted as showing a chronic disability.  February 1988 
blood pressure readings were elevated and in March 1988 the 
assessment was elevated blood pressure.  The March 1995 
service medical records show two elevated readings with 
mostly n[orma]l reading over a period of several days.  
The diagnosis was borderline hypertension.  That is not a 
diagnosis of a chronic hypertension.  The medical records do 
not present a diagnosis of a chronic or current hypertension 
disability.  

As there is no evidence of current disability, the claim for 
service connection for hypertension is not well grounded and 
must be denied.  We again note that the post service evidence 
resulted in a diagnosis of hypertension not found.  In the 
absence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Not Well Grounded Claims

In accordance with 38 U.S.C.A. § 5103 (West 1991), the 
statement of the case notified the veteran that the headache 
and hypertension claims were not well grounded and that 
evidence was required.  The veteran did not present any 
additional evidence or identify any source by which VA could 
obtain such evidence.  See Epps.  

The appellants representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should remand the case.  The 
representative has not identified any M21-1 procedures which 
were not followed in regard to these claims or any additional 
development which might be conducted to obtain relevant 
information.  As noted above, the RO had the veteran 
examined.  This produced diagnoses to the effect that the 
veteran did not have hypertension; and while there were 
headache diagnoses, they were not linked to disease or injury 
during service.  There is no competent evidence that the 
veteran has hypertension or that headaches are linked to 
disease or injury during service.  There is nothing which 
indicates that any further development would produce such 
evidence.  All duties owed to the veteran have been met.


ORDER

Service connection for residuals of a left knee injury, 
manifested by crepitance and pain, is granted.  Service 
connection for residuals of a right knee injury, manifested 
by crepitance and pain, is granted.  Service connection for 
residuals of lumbar spine injury: chronic lumbosacral strain, 
with paraspinous muscle spasm and disc space narrowing at L4-
S1, is granted.  Service connection for epicondylitis of the 
left elbow is granted.  Service connection for epicondylitis 
of the right elbow with olecranon spurring is granted.  
Service connection for a deviated nasal septum is granted.  
Service connection for headaches is denied.  Service 
connection for hypertension is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
